Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed in view of submitted 132 Declaration 02/16/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hailey Bureau and Chad Rink on 03/09/2021.

The application has been amended as follows: 

	Claims 1 and 16 are amended as follows:

	In claims 1 and 16, recitation “the metallic phase 4 comprises at least one of upper bainite, lower bainite, pearlite, cementite, or retained austenite” is amended to “the metallic phase 4 comprises at least one of upper bainite or lower bainite”.


Reasons for Allowance
Closest prior art is Shuto (WO2016132549 A1 using US 20180074449 as English translation).
Shuto discloses a hot rolled stee sheet having broad range compositions overlapping instant claimed compositions and Inventive Example No 12 all composition falling under presently claimed compositions ranges as illustrated in Table 1 of Page 4 of previous office action 10/13/2020.
However, none of the examples shown in Table 3 of Shuto meets the claimed range of the metallic phase. No. 12 has the smallest amount of bainite of 3%. Paragraph [0131] of Shuto explains, “The results are indicated in Table 3. In Table 3, the structure other than ferrite, bainite, and martensite was pearlite or residual austenite.” The pearlite and the residual austenite are counted as the claimed metallic phase 4. Thus, the amount of the pearlite and the residual austenite in No. 12 is 3%, Nos. 7, 13, 37, 38, and 48 contain 5% bainite, and each amount of metallic phase 4 are calculated as 5%, 8%, 12%, 6%, and 9%, respectively. Other examples contain more than 5% bainite. Thus, none of the 57 examples shown in Table 3 of Shuto meets the claimed range of the metallic phase.
In addition, all examples in Table 3 has TS less than 780 MPa while instant application discloses >=780MPa.
Shuto also discloses a producing method that does not satisfy the method of the present specification. Especially, paragraph [0112] of Shuto recites, “After hot rolling, the hot-rolled steel sheet is cooled. In the cooling process, it is preferable that the hot-rolled steel sheet after completing the hot rolling is cooled (first cooling) down to a temperature range in a range of 650° C. to 750° C. at a cooling rate of equal to or greater than 10° C./s, and the hot-rolled steel sheet is held for 3 to 10 seconds in the temperature range, and thereafter, the hot-rolled steel sheet is cooled (second cooling) down to 100° C. at a cooling rate of equal to or greater 
Paragraph [0089] of the present specification explains, “In a case where the cooling time is less than 2 seconds, carbon contained in untransformed austenite cannot diffuse sufficiently, which causes the metallic phase 4 to be produced in a large amount.” Moreover, in Tables 4 and 5, Nos. 2, 36, and 43 show that a large amount of metal phase 4 is formed when the cooling time for a temperature range of 720°C or less and more than 630°C is short.
No prior art can be found to discloses instant claims 1 and 16 requires stee sheet having compositions as well as metallic phases 1,2,3 and 4 area % in which metallic phase 4 is bainite having 5% or less by area.
Hence, claims 1-19 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JENNY R WU/Primary Examiner, Art Unit 1733